Case 5:20-cv-00918-TJH-JEM Document 13 Filed 05/05/20 Page 1 of 3 Page ID #:275
     Case 5:20-cv-00918-TJH-JEM Document 13 Filed 05/05/20 Page 2 of 3 Page ID #:276



 1    Fifth Amendment procedural due process claim, and an Eighth Amendment claim.
 2          On May 1, 2020, the Court stayed Petitioner’s Fifth Amendment substantive due
 3    process claim pending the resolution of Roman.
 4          The crux of Petitioner’s Fifth Amendment procedural due process claim and
 5    Eighth Amendment claim is that his prolonged detention is unlawful because the
 6    immigration judge erroneously denied his request for bond. Consequently, Petitioner’s
 7    Eighth Amendment claim is duplicative of his Fifth Amendment claim. Further,
 8    where an immigration detainee seeks the challenge a condition or circumstance of his
 9    civil detention, he must do so under the Fifth Amendment – the Eighth Amendment
10    does not apply. See Smith v. Wash., 781 F. App’x. 595, 597 (9th Cir. 2019).
11    Accordingly, Petitioner’s Eighth Amendment claim will be dismissed.
12          As to his Fifth Amendment procedural due process claim, Petitioner contends
13    that the immigration judge erroneously denied his request for bond because the
14    immigration judge “failed to consider evidence establishing [Petitioner] is not a danger
15    to the community nor [sic] a risk of flight including evidence of his remorse, his
16    rehabilitation, and other factors.” Thus, it appears to the Court that Petitioner is
17    challenging the discretionary judgment of the immigration judge under the guise of a
18    constitutional challenge. Generally, the Court lacks habeas jurisdiction to review the
19    discretionary decisions of immigration judges. See Barrientos v. ICE Field Office
20    Director, 667 F. App’x. 184, 184-185 (9th Cir. 2016).
21

22          Accordingly,
23

24          It is Ordered that Petitioner’s Eighth Amendment claim be, and hereby is,
25    Dismissed.
26

27          It is further Ordered that Petitioner shall show cause, if he has any, as to
28    why the Court should not dismiss his prolonged detention claim for lack of jurisdiction.

                                                         Order to Show Cause – Page 2 of 3
Case 5:20-cv-00918-TJH-JEM Document 13 Filed 05/05/20 Page 3 of 3 Page ID #:277
